Citation Nr: 0637774	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-00 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bladder disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for a bladder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in June 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence.  At the June 2006 video conference hearing, he 
veteran, through his representative, waived the right to have 
the additional evidence referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case.


FINDINGS OF FACT

1.  In an unappealed March 1986 rating decision, the RO 
denied the veteran's claim for service connection for a 
bladder disability.

2.  In an unappealed February 2002 rating decision, the RO 
denied the veteran's claim for compensation under 38 U.S.C. 
§ 1151 for a bladder disability.

3.  The evidence associated with the claims file subsequent 
to the March 1986 decision is cumulative or redundant of the 
evidence previously of record or is  not sufficient to raise 
a reasonable possibility of substantiating the claim.

4.  The evidence associated with the claims file subsequent 
to the February 2002 decision is cumulative or redundant of 
the evidence previously of record or is  not sufficient to 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a bladder 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to compensation under 38 U.S.C. § 1151 
for bladder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in August 2003 and 
January 2006, to include notice that he submit any pertinent 
evidence in his possession.  With the August 2003 letter, he 
was provided a copy of the August 2003 rating decision which 
specially identified the deficiencies in the record that 
resulted in the earlier denials of the claims.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].

Although the required notice was not provided before the 
initial adjudication of the claim, the originating agency 
readjudicated the claims after providing the required notice 
and completing all indicated development of the record.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection or compensation under 38 U.S.C. § 1151 for 
a bladder disability, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
neither service connection nor compensation under 38 U.S.C. 
§ 1151 for a bladder disability is warranted.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide notice with respect to those elements 
of the claim was no more than harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.



Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

Service Connection Claim

The veteran originally filed a claim for service connection 
for a bladder disability in September 1985.  In March 1986, 
the RO issued a rating decision, denying the veteran's claim 
based on its determinations that the only bladder condition 
present in service was congenital and that the veteran's 
current bladder disability developed more than one year after 
his discharge from service.  The appellant did not perfect an 
appeal of this decision.  The appellant's claim to reopen was 
received in March 2003.  

At the time of the March 1986 decision, the evidence of 
record included VA outpatient treatment records showing 
treatment for multiple cystoliths and nonresponsive 
neurogenic bladder and other disorders not associated with 
this claim.  The evidence of record also included service 
medical records showing that the veteran was seen in August 
1965 for complaints of low groin pain, especially with 
urination, and low back pain.  At that time, the examiner 
noted that the veteran had three urethral meati and voided 
from at least two of them.  Service medical records also 
indicate that the veteran was seen in January 1966 for 
complaints of right upper lumbar back pain when voiding which 
subsided after voiding.  He also complained of a constant 
burning sensation during urination.

Following the March 1986 decision, the veteran submitted 
additional VA outpatient treatment records dated from January 
1985 to January 1987; a June 1995 statement from W. 
Pommersheim, M.D.; medical records from the St. Francis 
Health System from July 1996 to November 2000; an August 1985 
treatment report from J. Prioletti, M.D.; and a May 1985 
statement from F. Costa, M.D., a physician at the VA Medical 
Center in Pittsburgh.  All of these records indicate that the 
veteran did not begin receiving treatment for complications 
associated with a neurogenic bladder until 1985, 18 years 
after his discharge from active duty.  This evidence is 
essentially cumulative in nature since is simply continues to 
show that presence of bladder disability many years after the 
veteran's discharge from service.  None of the medical 
evidence shows that a neurogenic bladder was present within 
one year of the veteran's discharge from service.  In 
addition, none of the evidence provides a nexus between the 
veteran's bladder disability and his military service.  
Accordingly, none of this evidence is new and material.  

The evidence added to the record subsequent to the March 1986 
decision also includes the report of a VA compensation and 
pension examination conducted in September 1986 wherein the 
examiner diagnosed the veteran with a neurogenic bladder.  
Again, this diagnosis was made more than 18 years after the 
veteran's discharge from active service and the examiner did 
not opine that the condition was related to anything that 
happened during service.  Furthermore, the veteran's 
diagnosis of a neurogenic bladder was already a part of the 
record so this evidence is cumulative and redundant.  
Accordingly, this report is not new and material.

A transcript of the veteran's June 2006 video conference 
hearing was also made a part of the record after the March 
1986 decision.  At the hearing, the veteran testified that 
although he had a bladder infection in service, he did not 
have a chronic bladder disability until 1984 and he does not 
have a current disability due to anything that occurred in 
service.  Therefore, although this evidence is new in that it 
is not cumulative or redundant of evidence already in the 
record prior to the March 1986 decision, it is not material 
to the veteran's claim because it does not raise a reasonable 
possibility of substantiating the veteran's claim.  In fact, 
this evidence directly contradicts the veteran's claim.

For the reasons stated above, the Board concludes that new 
and material evidence has not been presented to reopen the 
veteran's claim.

Claim for Compensation under 38 U.S.C. 1151

The veteran filed a claim for compensation under 38 U.S.C. 
§ 1151 in April 2001 for a bladder disability which he 
contends resulted from surgery performed at the VA Medical 
Center in Pittsburgh, Pennsylvania in 1985.  In an unappealed 
rating decision of February 2002, the RO denied the veteran's 
claim based on its determination that the evidence failed to 
demonstrate a relationship between the veteran's bladder 
disability and VA medical services.  The appellant's claim to 
reopen was received in March 2003.  

At the time of the February 2002 decision, the evidence of 
record included the service medical records discussed above.

The record also included a treatment report from St. Francis 
Hospital from March 1978 noting that the veteran's bladder 
opacified well and emptied moderately well and that there was 
a faint suggestion of possible urethral calculi in the pelvis 
area.

The record at the time of the February 2002 decision also 
included treatment records from the VA Medical Center in 
Pittsburgh, showing that the veteran was hospitalized for 15 
days in January 1985 for treatment of multiple cystoliths and 
nonresponsive neurogenic bladder.  The treatment records 
indicate that the veteran underwent a cystogram which showed 
evidence of bladder calculi times six, all in the bladder.  
The records also indicate that the veteran underwent an open 
cystolithopaxy and cystoscopy, which he tolerated well.  
Following the procedure, the veteran had his Foley catheter 
removed and was unable to void without significant residual.  
The physician's report notes that after consulting with the 
neurology service, it was agreed that what the veteran was 
exhibiting were symptoms of a non neurogenic bladder with 
dribbling and incontinence secondary to chronic bladder 
outlet obstruction and straight catheterization was suggested 
as a way to shrink his bladder down to normal size and 
improve his voiding pattern.  

Also included in the record at the time of the February 2002 
decision were VA outpatient treatment records dated from 
January 1985 to March 1987, showing that the veteran was seen 
for complaints of low back pain and a neurogenic bladder.  
The reports also indicate that the veteran reported using a 
straight catheter to drain his urine several times a day.  
The record also included a June 1995 statement from W. 
Pommersheim, M.D. noting that the veteran had a neurogenic 
bladder which required him to self catheterize approximately 
4 times a day.  The record at that time also included 
outpatient treatment records from the St. Francis Health 
System from July 1996 to November 2000, showing treatment for 
bladder stones and kidney stones and noting that the veteran 
was experiencing problems with urination and that he was 
self-catheterizing.  

The evidence added to the record following the February 2002 
decision includes a statement from J. Prioletti, M.D., noting 
that in February 1978, the veteran complained of passing 
bloody urine and was diagnosed with gross hematuria.  Dr. 
Prioletti also noted in his statement that in October 1978, 
the veteran reported that he was no longer passing bloody 
urine but that he was still experiencing a burning sensation 
when urinating.  Finally, Dr. Prioletti indicated in his 
statement that upon examination in March 1980, the veteran 
was found to have a right inguinal hernia and advised to have 
surgery.  The evidence added to the record also includes a 
May 1985 statement from F. Costa, M.D. informing the 
veteran's employer at that time that the veteran was capable 
of returning to work and that his medical condition would not 
interfere with his work.  The statements from Dr. Prioletti 
and Dr. Costa are new but they are not material because they 
do not relate to the issue on appeal.  Neither of the 
statements suggests that the veteran's current bladder 
disability is in any way related to VA treatment.

A transcript of the veteran's June 2006 hearing was also 
added to the record following the February 2002 decision.  
During the hearing, the veteran testified that prior to his 
operation at the VA Medical Center in Pittsburgh, 
Pennsylvania in 1985, he was able to urinate on his own but 
since the operation, he has had to use a catheter every time 
he urinates.  The veteran also testified that he was told by 
the VA doctors that he would only be required to stay in the 
hospital for three days following his surgery but he actually 
ended up staying for approximately three weeks.  In addition, 
the veteran testified that none of the doctors explained the 
details of the surgery to him, he was not informed of the 
risks involved nor was he given the opportunity to ask 
questions about the procedure before having it done, and he 
was not given the option of having a different type of 
procedure done.  The veteran also testified that since the 
surgery in 1985, he has had bladder stones approximately 7 or 
8 times.

The veteran's wife also testified at the June 2006 hearing.  
During her testimony, she stated that she was initially told 
by the VA surgeons that the veteran's operation would take no 
more than 1 hour.  However, according to the veteran's wife, 
the surgery actually took over two hours to complete.  She 
also indicated that during the operation, a doctor informed 
her that they had encountered some problems with the 
veteran's bladder and therefore, the operation would take 
longer than they had originally anticipated.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

The Board finds that the some of the statements made by the 
veteran are cumulative and redundant of the evidence already 
in the record prior to the February 2002.  The medical 
evidence of record prior to the February 2002 decision 
indicates that the veteran was able to urinate without the 
use of a catheter; that the veteran had bladder stones prior 
to and following his surgery in 1985; and that the veteran 
has had to use a catheter to urinate since his surgery.  

The other statements noted above which were made by the 
veteran during the June 2006 video conference hearing are new 
but they are not material to his claim.  There was no 
indication in the record prior to February 2002 that the 
veteran was not informed of the risks involved in the 
surgery, that he was not allowed to ask questions of the 
doctors, that he was not given the option of having a 
different type of procedure done, or that he was told that he 
would be in the hospital for only three days and actually 
ended up being there for three weeks.  However, this 
information does not raise a reasonable possibility of 
substantiating the veteran's claim for compensation under 
38 U.S.C. § 1151.  Even if conceded, the veteran's 
allegations would not satisfy the express requirements of the 
statute.  38 U.S.C.A. § 1151 clearly requires that the 
proximate cause of any additional disability resulting from 
VA treatment be carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  The veteran's statements do not 
support such a finding.

The Board finds that the veteran's wife testimony is also new 
but not material because her statements do not raise a 
reasonable possibility of substantiating the veteran's claim.  
The fact that a doctor may have told the veteran's wife that 
they were experiencing complications related to the veteran's 
bladder and therefore, the surgery would take longer does not 
lead to the conclusion that a mistake had been made or that 
the complications they were experiencing were not 
contemplated or foreseeable.  Such a statement certainly does 
not lead to the conclusion that the VA doctors acted in a 
negligent manner when performing the veteran's surgery.

For the reasons stated above, the Board concludes that new 
and material evidence has not been presented and reopening of 
the veteran's claim for compensation under 38 U.S.C. § 1151 
is not in order.


ORDER

Reopening of the claim for entitlement to service connection 
for a bladder disability is denied.

Reopening of the claim of entitlement to compensation under 
38 U.S.C. § 1151 is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


